DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-20 are allowed.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previous § 112 rejection of claims 1-4 and 6-20 is withdrawn in view of Applicant’s amendment. 
Regarding subject matter eligibility, the claims are deemed eligible as they recite a practical application of the previously identified abstract idea.  Specifically, the correcting of the first parameter by normalizing a phantom size and correcting the first parameter, results in a practical application of the abstract idea (determining if there is a mismatch of the first parameter in the medical study and the second parameter in the imaging protocol). 
 Regarding the prior art, the prior art of record, including Walker (U.S. Pub. No. 2012/0213326 A1) and Couch (U.S. Pub. No. 2012/0148131 A1), do not disclose or render obvious the invention as claimed. 
These references, alone or in combination, do not disclose generating a validated medical study when there is a mismatch, wherein generating the validated medical study comprises: in response to the mismatch, normalizing, by the processor, a phantom size in the imaging protocol based on an age of the patient; and correcting, by the processor, the first parameter in the medical study based on the normalized phantom size in the imaging protocol.
Those closest foreign reference of record, Kobayashi (WO 2014/115735 A1), discloses an estimation apparatus for medical imaging, in response to the mismatch, normalizing, by the processor, a phantom size in the imaging protocol based on an age of the patient; and correcting, by the processor, the first parameter in the medical study based on the normalized phantom size in the imaging protocol.
The closest non-patent literature reference of record, Gunter, J.L., Bernstein, M.A., Borowski, B.J., Ward, C.P., Britson, P.J., Felmlee, J.P., Schuff, N., Weiner, M. and Jack, C.R. (2009), Measurement of MRI scanner performance with the ADNI phantom. Med. Phys., 36: 2193-2205, available at https://doi.org/10.1118/1.3116776, discusses correcting phantom sizes, but does not so in the same manner as the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686